Weight, C. J.
"Without inquiring into the sufficiency of the service of notice, we have no hesitation in saying, that this cause was improperly dismissed. Insufficient service cannot have the effect of quashing the notice, and dismissing a cause. At most, it could only affect the service itself, and work a continuance. The fact of filing the petition after the time stated in the notice, would not operate to dismiss the cause. This same question was before this court, in the case of McCaffrey v. Guesford, 1 Iowa, 80, and we see no reason for disturbing the ruling there made.
Judgment reversed.